Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 1 of 6 PagelD #:3176

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TRIANO WILLIAMS, )
Plaintiff, )
vs. Case No. 1:16-cv-11746
AMERICAN COLLEGE OF EDUCATION, Honorable Judge Gary Feinerman

INC, SHAWNTEL LANDRY, in her Individual )
Capacity, HOWARD ROUSE, im his Individual )
Capacity, and KK BYLAND, in her Individual _)

Capacity, )

)
Defendants. )

ACE’S MEMORANDUM IN SUPPORT OF ITS REQUEST FOR FEES

Defendant American College of Education, Inc. (“ACE”) by and through its attorneys
Gregory H. Andrews, Sabreena El-Amin and Scott Preston of Jackson Lewis P.C., submits this
Memorandum In Support of Its Request for Fees and states as follows:

BACKGROUND

1, Plaintiff, Triano Williams was employed with ACE from 2007 to 2016, when he
was terminated after refusing to relocate to Indianapolis.’ Williams returned his company-issued
laptop in May 2016. Upon receipt of the laptop, ACE employees recognized that they were unable
to access the device.

2. After doing some initial troubleshooting, ACE stored the device. In July 2017,

ACE sent the device to John Evans at D4 to examine the device and determine whether there were

 

1 ACE is only summarizing the background facts of the Motion for Spoliation, which are fleshed out in more detail in
the Court’s September 16, 2019 Opinion and Order, Dekt, No. 235.
Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 2 of 6 PagelD #:3177

any documents recoverable on the device. Evans determined that on March 28, 2016, someone
accessed at least 20 files which were no longer present on the device before installing a new
operating system on the device, overwriting some or all of the data available on the device.

3. In November 2017, Williams responded to ACE’s discovery requests in the
pending litigation indicating that any correspondence or documents he may have had “were
maintained electronically and were accessed via my lap top which was returned.”

4. On May 14, 2018, ACE took the deposition of Triano Williams. At the deposition,
ACE focused questioning on Williams’ actions before returning the ACE laptop, return of the ACE
laptop, and Williams’ discovery responses. The majority of the deposition centered around
whether the evidence he claimed existed on the laptop existed anywhere else and whether he
spoliated evidence by installing a new operating system on the ACE laptop. (Exhibit A,
Declaration of Gregory H. Andrews (“Andrews Dec”) § 4)?

5. On May 24, 2018, ACE filed its Motion for Sanctions for Spoliation of Evidence
(“Motion for Sanctions”) based on Williams’ intentional spoliation of evidence. (Dkt. No. 90).
Since May 2018, there have been roughly two dozen briefs and 10 appearances including a two-
day evidentiary hearing and an oral argument related to the underlying Motion for Sanctions.

6. On September 11, 2018, the Court ordered an Evidentiary Hearing on the Motion
for Sanctions. The initial evidentiary hearing was scheduled for October 12, 2018. Immediately
prior to this hearing, Williams’ counsel belatedly raised the issue of the adequacy of ACE’s expert
disclosure.

7. This Court ruled Plaintiff's arguments regarding ACE’s expert disclosures were

 

2 ACK’s invoices contain privileged attorney-client communications with its counsel. As such, ACE has attached
detailed affidavits outlining the time spent by attorneys on the various filings and appearances related to the Motion
for Sanctions. Should the Court desire, ACE can make redacted invoices available for ft camera review.

2
Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 3 of 6 PagelD #:3178

untimely but, without ruling that ACE failed to comply with its discovery obligations, on October
12, 2018 raised the concern of whether the forensic image was produced. Despite being prepared
to proceed with the evidentiary hearing on October 12, 2018 and recognizing that the forensic
image contained only one possible interpretation, ACE offered to provide Plaintiff with a copy of
the forensic image of the Williams Laptop despite the fact that Plaintiff never requested the image
throughout the protracted discovery phase of this litigation.
8. Based on Williams’ repeated arguments, instead of coming to a resolution on the
Motion for Sanctions on October 12, 2018, the parties engaged in additional expert discovery
including preparing additional expert reports and ACE deposing Plaintiffs expert in Arizona on
December 13, 2018.
9, After additional briefing, the parties scheduled an evidentiary hearing on April 12,
2019, which was continued to May 14, 2019 with oral argument on May 21, 2019.
FEES AND COSTS?
10. ACE incurred $171,982 in fees to Gregory Andrews, Scott Preston, Sabreena E]-
Amin, Melissa Taft, Julie Farmer, Patrick Rocks , and Veronica Garza for reviewing and preparing
various briefs and orders related to the Motion for Sanctions, preparing and appearing for the
Evidentiary hearings on the Motion for Sanctions, and engaging in expert and fact discovery related
to the Motion for Sanctions. (Andrews Dec.; Exhibit B, Declaration of Scott Preston (“Preston
Dec.”); Exhibit C, Declaration of Sabreena El-Amin (“El-Amin Dec.”); Exhibit D, Declaration of
Melissa Taft; Exhibit E, Declaration of Julie Farmer, Exhibit F, Declaration of Patrick Rocks;

Exhibit G, Declaration of Veronica Garza).

 

3 ACE attempted to confer with Plaintiffs counsel regarding its reasonable fees and expenses incurred in preparing
and presenting its Motion for Sanctions, but Plaintiff did not respond to ACE’s attempts to set a time to discuss,

3
Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 4 of 6 PagelD #:3179

ii. ACE further incurred $31,855.44 in costs in relation to its preparation of the Motion
for Sanctions. (Preston Dec. §{ 20-32; El-Amin Dec. § 15).
CONCLUSION

12. The fees and costs Defendant, American Colleges of Education, Inc. is requesting
total $203,837.44 and all were reasonably and necessary incurred in connection with the Motion
for Sanctions for Spoliation of Evidence in this case.

13, As such, ACE respectfully requests the Court enter an Order requiring Williams to
pay ACE a sum total of $203,837.44 for its fees and costs incurred in relation to ACE’s successful

Motion for Sanctions.

Dated: October 24, 2019 Respectfully submitted,

AMERICAN COLLEGE OF EDUCATION,
INC.,,

By: __/s/Gregory H. Andrews
One of Its Attorneys

Gregory H. Andrews
gregory.andrews@jacksonlewis.com
Sabreena El-Amin
sabreena.el-amin@jacksonlewis.com
Jackson Lewis P.C,

150 N. Michigan Avenue

Suite 2500

Chicago, IL 60601

Phone: (312) 787-4949

Fax: (312) 787-4995
Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 5 of 6 PagelD #:3180

i

Scott James Preston -
scott.preston(@jacksonlewis.com
Melissa K. Taft
melissa.taf@jacksonlewis.com
Jackson Lewis P.C.

10 West Market Street

Suite 2400

Indianapolis, IN 46204

Phone: (317) 489-6930

Fax: (317) 489-693 1
Case: 1:16-cv-11746 Document #: 244 Filed: 10/24/19 Page 6 of 6 PagelD #:3181

CERTIFICATE OF SERVICE
The undersigned, an attorney, certifies that on October 24, 2019, he caused a true and
correct copy of the foregoing Memorandum in Support of Its Requests for Fees to be filed with
the Court by electronic filing protocols, and that same will therefore be electronically served upon

all attorneys of record registered with the Court’s ECF/CM system, including counsel for Plaintiff.

By: ___/s/ Gregory H. Andrews
One of Its Attorneys
